[Rule 1915.11-1. Elimination of Parenting Coordination.

       Only judges may make decisions in child custody cases. Masters and
hearing officers may make recommendations to the court. Courts shall not
appoint any other individual to make decisions or recommendations or alter a
custody order in child custody cases. Any order appointing a parenting
coordinator shall be deemed vacated on the date this rule becomes effective.
Local rules and administrative orders authorizing the appointment of parenting
coordinators also shall be deemed vacated on the date this rule becomes
effective.]

                    ---The text below replaces the current rule ---

Rule 1915.11-1. Parenting Coordination. If a judicial district implements a parenting
coordination program, the court shall maintain a roster of qualified individuals to serve
as parenting coordinators and establish the hourly rate at which parenting coordinators
shall be compensated. The parenting coordinator shall attempt to resolve issues arising
out of the custody order by facilitating an agreement between the parties and, if unable
to reach an agreement, recommend a resolution to the court.

      (a)    Appointment of a Parenting Coordinator.

              (1)     After a final custody order has been entered, a judge may appoint a
parenting coordinator to resolve parenting issues in cases involving repeated or
intractable conflict between the parties affecting implementation of the final custody
order. A parenting coordinator should not be appointed in every case. The
appointment may be made on the motion of a party or the court’s motion.

              (2)    Unless the parties consent and appropriate safety measures are in
place to protect the participants, including the parenting coordinator and other third
parties, a parenting coordinator shall not be appointed if:

                    (i)   the parties to the custody action have a protection from
                    abuse order in effect;

                    (ii)   the court makes a finding that a party has been the victim of
                    domestic violence perpetrated by a party to the custody action,
                    either during the pendency of the custody action or within 36
                    months preceding the filing of the custody action; or

                    (iii) the court makes a finding that a party to the custody action
                    has been the victim of a personal injury crime, as defined in 23
                     Pa.C.S. § 3103, which was perpetrated by a party to the custody
                     action.

                     (iv)   If a party objects to the appointment of a parenting
                     coordinator based on an allegation that the party has been the
                     victim of domestic violence perpetrated by a party to the custody
                     action, the court shall have a hearing on the issue and may
                     consider abuse occurring beyond the 36 months provided in
                     subdivision (a)(2)(ii).

              (3)     The appointment of a parenting coordinator shall be for a specified
period, which shall not exceed 12 months. A party may petition the court for an
extension of the appointment or the court in its discretion may extend the appointment
for an additional period.

               (4)    If the parenting coordinator seeks to withdraw from service in a
case, the parenting coordinator shall petition the court and provide a copy of the petition
to the parties or the parties’ attorneys.

            (5)    The parenting coordinator shall set forth in a separate written
agreement with the parties:

                     (i)      the amount of any retainer;
                     (ii)     the hourly rate to be charged;
                     (iii)    the process for invoices and payment for services;
                     (iv)     information on the parenting coordination process; and
                     (v)      provide a signed copy of the agreement to the parties before
                     initiating any services.

      Note: The parenting coordinator shall include in the parties’ written agreement
the hourly rate established by the judicial district.

       (b)    Qualifications of the Parenting Coordinator.

             (1)    A parenting coordinator shall be licensed to practice in the
Commonwealth of Pennsylvania as either an attorney or a mental health professional
with a master’s degree or higher. At a minimum, the parenting coordinator shall have:

                     (i)    practiced family law for five years or have five years
                     of professional post-degree experience in psychiatry,
                     psychology, counseling, family therapy, or other comparable
                     behavioral or social science field; and



                                             2
                    (ii)    specialized training by a provider approved or certified
                    by the American Psychological Association, Pennsylvania
                    Psychological Association, American Bar Association,
                    Pennsylvania Bar Association, Pennsylvania Bar Institute, or
                    American Academy of Matrimonial Lawyers. The training
                    shall include:

                           (A)   five hours in the parenting coordination
                           process;

                           (B)    ten hours of family mediation;

                           (C)    five hours of training in domestic violence; and

                           (D)    in each two-year period after the initial
                           appointment, ten continuing education credits on any
                           topic related to parenting coordination with a minimum
                           of two hours on domestic violence.

             (2)    An attorney or a mental health professional seeking an appointment
as a parenting coordinator:

                    (i)   shall sign an affidavit attesting that he or she has met
                    the qualifications outlined in (b)(1);

                    (ii)   shall submit the affidavit to the president judge or
                    administrative judge of the judicial district where the
                    parenting coordinator is seeking appointment; and

                    (iii)   after submission of the initial affidavit, a parenting
                    coordinator shall submit a new affidavit every two years
                    attesting that he or she continues to meet the qualifications
                    for a parenting coordinator outlined in (b)(1).

       (c)    Appointment Order. The parenting coordinator’s authority as delineated in
subdivision (d) shall be included in the order appointing the parenting coordinator, which
shall be substantially in the form set forth in Pa.R.C.P. No. 1915.22.

       (d)     Scope of Authority of the Parenting Coordinator. The parenting
coordinator shall have the authority to recommend resolutions to the court on issues
related to the custody order if the parties are unable to reach an agreement.




                                            3
             (1)    To implement the custody order and resolve related parenting
issues about which the parties cannot agree, the parenting coordinator is authorized to
recommend resolutions to the court about issues that include, but are not limited to:

                    (i)     places and conditions for custodial transitions
                    between households;
                    (ii)    temporary variation from the custodial schedule for a
                    special event or particular circumstance;
                    (iii)   school issues, apart from school selection;
                    (iv)    the child(ren)’s participation in recreation, enrichment,
                    and extracurricular activities, including travel;
                    (v)     child-care arrangements;
                    (vi)    clothing, equipment, toys, and personal possessions
                    of the child(ren);
                    (vii) information exchanges (e.g., school, health, social)
                    between the parties and communication with or about the
                    child(ren);
                    (viii) coordination of existing or court-ordered services for
                    the child(ren) (e.g., psychological testing, alcohol or drug
                    monitoring/testing, psychotherapy, anger management);
                    (ix)    behavioral management of the child(ren); and
                    (x)     other related custody issues that the parties mutually
                    have agreed in writing to submit to the parenting coordinator,
                    which are not excluded in subdivision (d)(2).

             (2)    The following issues are excluded from the parenting coordinator’s
scope of authority:

                    (i)     a change in legal custody as set forth in the custody
                    order;
                    (ii)    a change in primary physical custody as set forth in
                    the custody order;
                    (iii)   except as set forth in subdivision (d)(1)(ii), a change
                    in the court-ordered custody schedule that reduces or
                    expands the child(ren)’s time with a party;
                    (iv)    a change in the residence (relocation) of the
                    child(ren);
                    (v)     determination of financial issues, other than allocation
                    of the parenting coordinator’s fees as set forth in subdivision
                    (g)(1);
                    (vi)    major decisions affecting the health, education, or
                    religion of the child(ren); and
                    (vii) other issues limited by the appointing judge.


                                            4
              (3)    Unless the parties consent, the parenting coordinator shall not
contact collateral sources or speak with the child(ren) and to effectuate this provision,
the parties shall execute releases, as necessary, authorizing the parenting coordinator
to communicate with the appropriate individuals. Any communication with the collateral
sources or child(ren)shall be limited to the issue(s) currently before the parenting
coordinator.

       (e)    Communications. No Testimony.

              (1)   Communication between the parties or the parties’ attorneys and
the parenting coordinator is not confidential.

             (2)     A party or a party’s attorney may communicate in writing with the
parenting coordinator, but shall contemporaneously send a copy of the written
communication to the other party or the other party’s attorney. Documents, recordings,
or other material that one party gives to the parenting coordinator shall be promptly
made available to the other party or the other party’s attorney for inspection and
copying.

                (3)  The parties and their attorneys may receive, but not initiate, oral ex
parte communication with the parenting coordinator. A parenting coordinator may
initiate oral communication with a party or party’s attorney, but shall promptly advise the
other party or the other party’s attorney of the communication.

               (4)    Communication between the parenting coordinator and the court
shall be in writing and copies of the written communication shall be sent
contemporaneously to the parties or the parties’ attorneys.

             (5)     A party cannot compel the testimony of a parenting coordinator
without an order of court.

      (f)   Recommendations. Objecting to the Recommendation. Judicial Review.
Record Hearing.

              (1)   The parenting coordinator shall provide to the parties notice and an
opportunity to be heard on the issues.

              (2)    The parenting coordinator’s recommendation shall be in writing on
the Summary and Recommendation of the Parenting Coordinator form set forth in
Pa.R.C.P. No. 1915.23 and sent to the court for review within two days after hearing
from the parties on the issues. The parenting coordinator shall serve a copy of the
Summary and Recommendation on the parties or the parties’ attorneys.


                                             5
              (3)    A party objecting to the recommendation shall file a petition for a
record hearing before the court within five days of service of the Summary and
Recommendation of the Parenting Coordinator form. The petition must specifically
state the issues to be reviewed and include a demand for a record hearing. A copy of
the recommendation shall be attached to the petition. In accordance with Pa.R.C.P. No.
440, the objecting party shall serve the petition on the other party or the other party’s
attorney and the parenting coordinator.

              (4)   If the parties do not file an objection within five days of service of
the parenting coordinator’s recommendation, the court shall:

                      (i)    approve the recommendation;
                      (ii)   approve the recommendation in part and conduct a
                      record hearing on issues not approved;
                      (iii)  remand the recommendation to the parenting
                      coordinator for more specific information; or
                      (iv)   not approve the recommendation and conduct a
                      record hearing on the issues.

              (5)     As soon as practical, the court shall conduct a record hearing on
the issues specifically set forth in the petition. The court shall render a decision within
the time set forth in Pa.R.C.P. No. 1915.4(d).

            (6)    If a party makes a timely objection, the recommendation shall
become an interim order of court pending further disposition by the court.

       (g)    Fees.

              (1)    The appointing judge shall allocate between the parties the fees of
the parenting coordinator. The parenting coordinator may reallocate the fees, subject to
the approval of the court, if one party has caused a disproportionate need for the
services of the parenting coordinator.

             (2)     To limit the financial burden on the parties, a parenting coordinator
should meet with the parties only upon a request of a party to resolve an issue about
which the parties disagree.

              (3)   Waiver of fees or reduced fees. Judicial districts implementing a
parenting coordination program shall effectuate a policy or program by local rule so that
indigent or low-income parties may participate in the parenting coordination program at
a reduced fee or no fee.



                                              6
Rule 1915.22. Form of Order Appointing Parenting Coordinator. The order
appointing a parenting coordinator pursuant to Pa.R.C.P. No. 1915.11-1 shall be in
substantially the following form:

                                        (Caption)

                                   ORDER OF COURT

        AND NOW, this ______________ day of _________, 20__, it is hereby ordered
as follows:


1.     APPOINTMENT AND TERM:

       Pursuant to Pa.R.C.P. No. 1915.11-1, ______________________ is appointed
as the parties’ parenting coordinator for a term of ____ months (not exceeding 12
months).

       Legal counsel for ________________________________, or either party, if
unrepresented, shall provide copies of all orders, pleadings and custody evaluations in
this case to the parenting coordinator within ten (10) days of the date of this order.


2.     ROLE OF THE PARENTING COORDINATOR:

      (a)    The parenting coordinator shall attempt to resolve issues arising out of the
custody order by facilitating an agreement between the parties and, if unable to reach
an agreement, recommend a resolution to the court.

       (b)    The parenting coordinator shall not function as the attorney, advocate,
counselor, or psychotherapist for the parties, the parties’ child(ren), or family. However,
the parenting coordinator is permitted and encouraged to facilitate communication and
agreement between the parties when conflicts arise and shall always act in a manner
conducive to the best interests of the child(ren).


3.     PARENTING COORDINATOR’S SCOPE OF AUTHORITY:

       To implement the custodial arrangement set forth in the custody order and
resolve related parenting issues about which the parties cannot agree, the parenting
coordinator is authorized to recommend resolutions to the court about issues that
include, but are not limited to:


                                             7
        (a)     places and conditions for transitions between households;
        (b)     temporary variation from the schedule for a special event or particular
circumstance;
        (c)     school issues, apart from school selection;
        (d)     the child(ren)’s participation in recreation, enrichment, and extracurricular
activities, including travel;
        (e)     child-care arrangements;
        (f)     clothing, equipment, toys, and personal possessions of the child(ren);
        (g)     information exchanges (e.g., school, health, social) and communication
with or about the child(ren);
        (h)     coordination of existing or court-ordered services for the child(ren) (e.g.,
psychological testing, alcohol or drug monitoring/testing, psychotherapy, anger
management);
        (i)     behavioral management of the child(ren); and
        (j)     other related custody issues that the parties mutually have agreed in
writing to submit to the parenting coordinator, which are not excluded in Paragraph 4.


4.     EXCLUSIONS FROM PARENTING COORDINATOR’S AUTHORITY:

      (a)     The following specific issues are excluded from the parenting
coordinator’s scope of authority:

              (1)     a change in legal custody as set forth in the custody order;
              (2)     a change in primary physical custody set forth in the custody
              order;
              (3)     other than as set forth in Paragraph 3(b), a change in the
              court-ordered custody schedule that reduces or expands the
              child(ren)’s time with a party;
              (4)     a change in the residence (relocation) of the child(ren);
              (5)     determination of financial issues, other than allocation of the
              parenting coordinator’s fees as set forth in Pa.R.C.P 1915.11-
              1(g)(1);
              (6)     major decisions affecting the health, education, or religion of
              the child(ren); and
              (7)     Other:________________________________________

        (b)   Unless the parties consent, the parenting coordinator shall not contact
collateral sources or speak with the child(ren). The parties shall execute releases, as
necessary, authorizing the parenting coordinator to communicate with the appropriate
individuals. Any communication with the collateral sources or child(ren) shall be limited
to the issue(s) currently before the parenting coordinator.


                                              8
5.    COMMUNICATIONS:

        (a)   The parenting coordinator shall determine the protocol of all
communications, interviews, and sessions, including who shall attend the sessions
(including the children), and whether the sessions will be conducted in person or by
other means. The protocols should include measures addressing the safety of all
participants.

      (b)     Communication between the parties or their attorneys and the parenting
coordinator is not confidential.

        (c)     The parties and their attorneys shall have the right to receive, but not
initiate, oral ex parte communication with the parenting coordinator. The parenting
coordinator shall promptly advise the other party or the other party’s attorney of the
communication. A party or a party’s attorney may communicate in writing with the
parenting coordinator, but shall contemporaneously send a copy of the written
communication to the other party or the other party’s attorney. Documents, recordings,
or other material that one party gives to the parenting coordinator must be promptly
made available to the other party or the other party’s attorney for inspection and
copying.

        (d)    Communication between the parenting coordinator and the court shall be
in writing and copies of the written communication shall be sent contemporaneously to
the parties or the parties’ attorneys.

       (e)    A party cannot compel the testimony of a parenting coordinator without an
order of court.


6.    PARENTING COORDINATION PROCESS:

      (a)     The parenting coordinator shall provide to the parties notice and an
opportunity to be heard on the issues.

       (b)    The parenting coordinator’s recommendation shall be in writing on the
Summary and Recommendation of the Parenting Coordinator form set forth in
Pa.R.C.P. No. 1915.23 and sent to the court for review within two days after hearing
from the parties on the issues. The parenting coordinator shall serve a copy of the
Summary and Recommendation on the parties or the parties’ attorneys.




                                            9
       (c)    A party objecting to the recommendation shall file a petition for a record
hearing before the court within five days of service of the Summary and
Recommendation of the Parenting Coordinator form. The petition must specifically
state the issues to be reviewed and include a demand for a record hearing. A copy of
the recommendation shall be attached to the petition. In accordance with Pa.R.C.P. No.
440, the objecting party shall serve the petition upon the other party or the party’s
attorney and the parenting coordinator.


7.     RECORD HEARING:

       (a)   If the parties do not file an objection within five days of service of the
parenting coordinator’s recommendation, the court shall:

              (1)   approve the recommendation;
              (2)   approve the recommendation in part and conduct a record
              hearing on issues not approved;
              (3)   remand the recommendation to the parenting coordinator for
              more specific information; or
              (4)   not approve the recommendation and conduct a record
              hearing on the issues.

       (b)     As soon as practical, the court shall conduct a record hearing on the
issues specifically set forth in the petition. The court shall render a decision within the
time set forth in Pa.R.C.P. No. 1915.4(d).

       (c)    If a party makes a timely objection, the recommendation shall become an
interim order of court pending further disposition by the court.


8.     ALLOCATION OF FEES:

       (a)    The parties will share the obligation to pay the fees of the parenting
coordinator as follows: ___% Mother, ____% Father, ____% Third party. Fees may be
reallocated by the court or the parenting coordinator if a party has disproportionately
caused the need for the services of the parenting coordinator.

       (b)     The judicial district’s established hourly rate for parenting coordinators
shall be set forth in a separate written agreement entered into between the parties and
the parenting coordinator.

      (c)   The parties will pay a joint retainer to the parenting coordinator in the
percentages set forth above in an amount to be set forth in a separate agreement


                                             10
between the parties and the parenting coordinator. After each session, or at least once
monthly, the parenting coordinator shall provide the parties with an invoice of charges
incurred. The retainer may be replenished as services are rendered. Funds remaining
at the conclusion of the parenting coordinator’s appointment shall be returned to the
parties.


9.     TERMINATION/WITHDRAWAL OF PARENTING COORDINATOR:

       (a)   The parties may not terminate the parenting coordinator’s services without
court approval.

       (b)      A party seeking the termination of the parenting coordinator’s services
shall serve the other party or the party’s attorney and parenting coordinator with a copy
of the petition for termination.

       (c)     If the parenting coordinator seeks to withdraw from service in a case, the
parenting coordinator shall petition the court and provide a copy of the petition to the
parties or the parties’ attorneys.


10.    APPEAL:

       If there is an appeal of the underlying custody order or this order, then this order
shall be stayed during the pendency of the appeal.

                                                 BY THE COURT:

                                                 _____________________________
                                                                            J.


Rule 1915.23. Form of the Summary and Recommendation of the Parenting
Coordinator.

       The recommendation of the parenting coordinator shall be in writing and shall be
in substantially the following form:

                                         (Caption)

                         SUMMARY AND RECOMMENDATION
                         OF THE PARENTING COORDINATOR



                                            11
       The undersigned, the duly appointed parenting coordinator in the above-
captioned matter, pursuant to the Order of Court dated ___________, 20__, after
submission of the issue described below and after providing the parties with an
opportunity to heard on the issue, the parenting coordinator sets forth the following:

                             SUMMARY OF THE ISSUE(S)

1.   Description of the issue(s):
______________________________________________________________________
______________________________________________________________________

2.   The respective parties’ position on the issue(s):
______________________________________________________________________
______________________________________________________________________
______________________________________________________________________
______________________________________________________________________

                                  RECOMMENDATION

______________________________________________________________________
______________________________________________________________________
______________________________________________________________________
______________________________________________________________________
______________________________________________________________________
______________________________________________________________________

       Within five days of the date set forth below, a party may object to this
recommendation by filing a petition with the court and requesting a record hearing
before the judge as set forth in Pa.R.C.P. No. 1915.11-1(f)(3).

       The undersigned parenting coordinator certifies that this Summary and
Recommendation of the Parenting Coordinator has been served on the court and the
parties or the parties’ attorneys on the date set forth below


______________                     _______________________________________
Date                               Parenting Coordinator

                                  ORDER OF COURT

                        JUDICIAL REVIEW OF PARENTING
                       COORDINATOR’S RECOMMENDATION



                                            12
    The Recommendation is approved.
    The Recommendation is approved in part. The issue(s) not approved by the
     court is/are: _____________________________________________________
     _______________________________________________________________
     and a record hearing is scheduled for ________________, 20___ at __________
     a.m./p.m. before the undersigned.
    The Recommendation is remanded to the parenting coordinator for additional
     information on the following issue(s): __________________________________
     ________________________________________________________________
    The Recommendation is not approved and a record hearing on the issue(s) is
     scheduled for ________________, 20___ at __________ a.m./p.m. before the
     undersigned.

                              By the Court:


______________                _______________________________________
Date                                                                J.




                                      13